 GENERAL ELECTRIC COGeneral Electric CompanyandAmerican FederationofTechnicalEngineers,AFL-CIO,Petitioner.Case 1-RC-9664October 28, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS, ANDZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Arnold M Marrow, HearingOfficer. Thereafter, pursuant to Section 102 67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended, and by direction of the Regional Directorfor Region 1, this case was transferred to the NationalLabor Relations Board for decision. Briefs have beentimely filed by the Employer, Petitioner, and Inter-venor.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-mem-ber panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organizations' involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act, for the followingreasons*The Employer maintains an Instrument Depart-ment at West Lynn, Massachusetts,' where it isengaged in the production of precision instruments.The Intervenor, following a Board election, wascertified in 1950 as the bargaining representative oftheproduction and maintenance employees. En-gineering assistants were excluded from the list ofthose eligible to vote in that election. In 1957, thetitleofengineeringassistantwas changed toILocal201, International Union of Electrical,Radio and MachineWorkers AFL-CIO, was permitted to intervene on the basis of itscontractual interest2 The Instrument Department is organized into six functionalsections,namely,Finance, Marketing,Engineering,Advance Develop-ment,Manufacturing,and Employee Relations.399engineering technician. Since 1950, neither the en-gineering assistants nor the retitled engineering tech-nicians have been represented by the Intervenor. Infact,when an employee is promoted to the positionof engineering technician it has been the Employer'spolicy to condition such promotion on the em-ployee's resigning from the Intervenor. As in the caseof the retitling of engineering assistants to engineeringtechnicians in 1957, laboratory assistants were re-titled laboratory technicians The latter classificationof employees has been in the production and main-tenance bargaining unit since its inception in 1950.The Petitioner initially sought to represent a unitof all engineering technicians and laboratory tech-nicians at the exempt salary level of the Employer'sInstrument Department. At the outset of the hearingherein the Petitioner amended its petition to definethe unit as all engineering technicians and laboratorytechniciansof the Employer's Instrument Depart-ment, excluding laboratory technicians representedby the Intervenor. The Petitioner again amended itspetition to define the unit as all engineering tech-nicians of the Employer's Instrument Department. Atthe close of the hearing, the Petitioner stated on therecord that "the unit we seek to represent wouldinclude the employees described in a broad categoryof Engineering Technicians, and the majority of theseemployees are in Intervenor's Exhibit 1, which was alistsubmitted to the company of 51 names ofEngineering Technicians." The Petitioner then addedthe following- "Our definition of the statement thatwe made in the broad category of EngineeringTechnicians would include any people who had beenidentifiedby the Company as Engineering Tech-nicians, `Specialists' "3The Employer and the Intervenor contend that theunit is too narrow in scope and fails to includeengineering specialists who perform similar or relateddutieswithin the engineering sections as presentlystructured. The Intervenor further contends, and theEmployer contends to the contrary, that there is acontract bar.We find it unnecessary to decide herein as towhether there is a contract bar. We believe thepetition must be dismissed on the grounds that theunit requested is not justified on any of the baseswhich the Board usually relies on in determiningappropriateness of a unit.The Petitioner has included in its unit requestallengineering technicians and specialists employedattheInstrumentDepartment,amounting to3 The Employer contendsthat "specialist"is not a classification, butrather, that it is a catch-all term used to describe any individualcontributorforwhom thereisno other obvious designation.Recordtestimony describes a specialist as an engineeringtechnician who hasbecome proficient in his particularphase of work,and who is called aspecialistso as to justifya higher salarythan could be paidhim as anengineering technician.173 NLRB No. 64 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 62 in number. They are assigned asfollows: 40 engineering technicians and 15 specialiststo the Engineering Section; and 3 engineering tech-nicians and 4 specialists to the Advanced Develop-ment Section. But it is not enough for the Petitionerto show that it is willing to represent all of theengineering technicians and the specialists at theInstrument Department; it must also establish whythey should be represented separately.On the basis of the record, it does not appear thatthe employees sought are craftsmen4 or that theyconstitute a single departmental group entitled toseparaterepresentation.Furthermore, the recordshows that the engineering technicians and the spe-cialists are a segment of all the technical employees atthe Instrument Department The thrust of the evi-dence Petitioner presented and the argument in itsbrief is that engineering technicians and specialistshave greater responsibilities and more complex dutiesthan the laboratory technicians, which classification isin the bargaining unit represented by the Intervenor.The same consideration is equally applicable, how-ever, to an undetermined number of employees at theInstrument Department, including technicals, who areclassified as specialists5 and who are unrepresented.Although the Petitioner's unit request includes allspecialists at the Instrument Department, it appearsthat such request is limited to the aforementionedspecialists employed in the Engineering Section andthe Advanced Development Section. The Board hasheld that a unit of technical employees is inap-propriatewhere it does not include all in thatcategory.'Accordingly, as the employees sought donot qualify for separate representation on a craft,departmental, or residual basis, we find that the unitpetitioned for is inappropriate, and we shall dismissthe petition.ORDERIt ishereby ordered that the petition herein be, andthe same hereby is, dismissed.4 The Boeing Company,144 NLRB 11106 TheBendix Corporation,KansasCityDivision,150 NLRB 718,5Thereare specialists in the manufacturingsectionwho work in720,721constant contact withengineering technicians.